DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 30 June 2022, wherein: 
Claims 2 and 3 are amended.
Claims 1 and 4-10 are original.
Claim 11 is new.
Claims 1-11 are pending.

Information Disclosure Statement
The IDS issue identified in the Office Action mailed 28 March 2022 is maintained and incorporated by reference herein.  It is reproduced below for Applicant’s convenience.

The listing of references in the specification is not a proper information disclosure statement.  See, for example, at least lines 8-11 of pg. 3, lines 15-17 of pg. 9, lines 7-13 of pg. 10, and lines 5-11 of pg. 12.   37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The objection to the drawings identified in the Office Action mailed 28 March 2022 is maintained and incorporated by reference herein.  It is reproduced below for Applicant’s convenience.

At least Figures 1 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The amendments to specification filed 26 September 2022 include reciting to amend lines 21-29 of pg. 9.  However, the text provided is found in lines 9-17 of pg. 9.  Thus, it is unclear whether the amendment is to lines 9-17 of pg. 9 or providing text to replace lines 21-29 of pg. 9.  For the purposes of compact prosecution, “lines 21-29” is construed as a typo meant to be “lines 9-17” of pg. 9.
Line 21 of pg. 4 is missing a period.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method which falls under the four statutory categories (i.e., process) (STEP 1: YES).
STEP 2A, PRONG 1
However, the independent claim recites [receiving imaging data]; presenting a representation of the imaging to the subject; and while continuing to perform the [receiving of imaging data] and presenting steps:  presenting a stimulus of anxiety or other symptomatology to the subject; instructing the subject to increase activity in the one or more regions of interest; and  instructing the subject to decrease activity in the one or more regions of interest.  The dependent claims further recite wherein the one or more regions of interest include one or more selected from the group consisting of: an orbitofrontal cortex, a frontal pole, and a basal ganglia; or wherein the one or more regions of interest include the subject's frontal pole; or wherein the representation of the imaging is a graphical representation; wherein the graphical representation is a chart; or downsampling data from the NIRS imaging to between about 0.2 Hz and about 6 Hz; or repeating all steps within a single session; further comprising: calibrating the NIRS imaging to image the one or more regions of interest in the subject's brain images in a previous session to ensure that similar brain regions are monitored in successive sessions; or wherein obsessive-compulsive disorder and related disorders comprises one or more selected from the group consisting of: obsessive-compulsive disorder, body dysmorphic disorder, hoarding disorder, trichotillomania, excoriation, and skin-picking disorder; or wherein the method is performed at intervals of at least one week.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as they merely represent a feedback process.  Additionally, the downsampling and calibrating steps identified above are interpreted as steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Furthermore, the downsampling step amounts to the abstract idea grouping of mathematical concepts because it recites mathematical calculations as defined in pg. 4 of the Office’s October 2019 Update: Subject Matter Eligibility. Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  In particular, the presenting, instructing, downsampling, and calibrating steps of the method as claimed, can be entirely performed by a human.  The mere provision of performing near-infrared spectroscopy (NIRS) (claim 1); identifying that the subject has been diagnosed with one or more mental disorders selected from the group consisting of: anxiety disorders, mood disorders, trauma-associated disorders, psychotic disorders, and obsessive-compulsive disorder and related disorders (claim 1); and identifying that the obsessive-compulsive disorder and related disorders comprises one or more selected from the group consisting of: obsessive-compulsive disorder, body dysmorphic disorder, hoarding disorder, trichotillomania, excoriation, and skin-picking disorder (claim 10) is not sufficient to impart patentability to the method.  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 8 merely illustrates a conventionally arranged system with a collection of stock images, while at least lines 4-5 of pg. 8 identify that the mere use of NIRS is based on it being cheaper and more convenient than functional Magnetic Resonance Imaging (fMRI) and lines 20-24 of pg. 9 identify that the NIRS system is a commercial off-the-shelf system.  Additionally, the intended use of applying the process to a subject who may be diagnosed with such a wide variety of groups of disorders is so far reaching that it is non-limiting.  This is exacerbated by the specification which merely recites the same language regarding these disorder groups as the claims in only the Summary section (see lines 16-19 of pg. 1 and lines 10-12 of pg. 2) and then also identifies that the method “can be applied to a variety of mental disorders such as anxiety disorder, obsessive-compulsive disorder, and the like.”  See lines 10-11 of pg. 9 in the specification.  Furthermore, the computerized component is merely an attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed.  For instance, the instant specification explicitly identifies that the mere use of NIRS imaging is solely because it is ”much cheaper and more convenient (specification at lines 4-5 of pg. 8)” and that the feedback process using NIRS is “analogous to the fMRI neurofeedback (specification at lines 16-21 of pg. 4)”.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis.  See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  As identified above, the steps are merely that of a feedback process with the performance of NIRS imaging, as recited and organized, merely adds insignificant extrasolution activity to the judicial exception (e.g., mere extrasolution data gathering in conjunction with a law of nature or abstract idea). In its current configuration, the NIRS imaging would perform the same in any feedback process.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  While the claims recite a non-limiting range of disorders and a feedback process, as identified above, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and therefore are directed to the abstract idea. (STEP 2A, PRONG 2: NO).  
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite a computerized component, identified above, for performing at least some of the recited functions, this element was also identified in Step 2A, Prong 2, above to be recited at a high level of generality in a conventional arrangement for performing its basic function of data collection.  Additionally, the claims do not provide an improvement to another technology or technical field because, as identified in Step 2A, Prong 2, the mere use of NIRS imaging in the stereotypical neurofeedback process is based on cost and convenience as opposed to any technological advance.  See, again, at least lines 4-5 of pg. 8 in the specification that identify that the mere use of NIRS is based on it being cheaper and more convenient than functional Magnetic Resonance Imaging (fMRI), lines 16-21 of pg. 4 that the feedback process using NIRS is “analogous to the fMRI neurofeedback”, and lines 20-24 of pg. 9 that identify that the NIRS system is a commercial off-the-shelf system.  See also Fig. 2 in pg. 5 of the Hampson reference cited number 7 in the Information Disclosure Statement filed 27 November 2018 that illustrates the system used in the instant application of which Fig. 8 of the instant application has merely replaced the MRI Scanner with NIRS.  Furthermore, as identified in Step 2A, Prong 2, above, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Also, as identified in Step 2A, Prong 2, above, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For instance, the claimed process is a stereotypical neurofeedback process.  See, for example, at least the section “Neurofeedback” in the specification which identifies that the neurofeedback process is merely a type of traditional biofeedback but that the biofeedback signal reflects the metabolic activity of a defined brain.  See also Sakatani1 in section “60.1 Introduction” which also identifies neurofeedback as a type of traditional biofeedback which “feeds back information about brain activity to allow for training of subjects to achieve voluntary regulation of brain activity” and then identifies the various common sensor types used to collect the data for the feedback process including NIRS.  Here, Sakatani also identifies that the mere motivation to use NIRS is because it is [more] compact and less expensive than MEG or fMRI and should be more suitable for practical use. Sakatani at 60.1 Introduction, pg. 449-450.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  This is evidenced by the manner in which this element is disclosed in the instant specification.  See at least Fig. 8, and lines 4-5 of pg. 8 and lines 20-24 of pg. 9 of the specification.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinost2 in view of Sakatani3.

Regarding claim 1, Scheinost teaches a method of treating a subject diagnosed with one or more mental disorders selected from the group consisting of: anxiety disorders, mood disorders, trauma-associated disorders, psychotic disorders, and obsessive-compulsive disorder and related disorders (Scheinost, Abstract, “We used functional magnetic resonance imaging (fMRI) neurofeedback (NF) to… reduce contamination anxiety.”), the method comprising:
performing neuroimaging of one or more regions of interest in the subject's brain (Scheinost, pg. 2, Study Protocol, “The localizer was used to identify the target region of interest, defined as the 30 [orbitofrontal cortex] OFC voxels”); 
presenting a representation of the neuroimaging to the subject (Scheinost, pg. 2, Task During NF Sessions, “During NF runs, a line graph was included at the bottom of the screen indicating the activity in the subject’s OFC.”); and 
while continuing to perform the performing and presenting steps: 
presenting a stimulus of anxiety or other symptomatology to the subject (Scheinost, pg. 2, Task During NF Sessions, “To the right of this arrow, a large contamination-related image was shown”);
instructing the subject to increase activity in the one or more regions of interest (Scheinost, pg. 2, Task During NF Sessions, “A red up-arrow indicated they should try to increase activity in their OFC”); and 
instructing the subject to decrease activity in the one or more regions of interest (Scheinost, pg. 2, Task During NF Sessions, “A blue down-arrow indicated they should try to decrease activity in the region”).
Scheinost does not teach that the neuroimaging used is near-infrared spectroscopy (NIRS).
However, in a related art, Sakatani teaches that NIRS is compact and less expensive than fMRI and should be more suitable for practical use than fMRI.  See Sakatani at pg. 449-450
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute NIRS imaging for the fMRI in Scheinost because of the financial and ease of use benefits identified in Sakatani.

Regarding claim 2, Scheinost teaches the method of claim 1, wherein the one or more regions of interest include one or more selected from the group consisting of: an orbitofrontal cortex (Scheinost, pg. 2, Study Protocol, “The localizer was used to identify the target region of interest, defined as the 30 [orbitofrontal cortex] OFC voxels”), a frontal pole, and a basal ganglia.

Regarding claim 4, Scheinost teaches the method of claim 1, wherein the representation of the NIRS imaging is a graphical representation (Scheinost, pg. 2, Task During NF Sessions, “During NF runs, a line graph was included at the bottom of the screen indicating the activity in the subject’s OFC.”).

Regarding claim 5, Scheinost teaches the method of claim 4, wherein the graphical representation is a chart (Scheinost, pg. 2, Task During NF Sessions, “During NF runs, a line graph was included at the bottom of the screen indicating the activity in the subject’s OFC.”).

Regarding claim 6, Scheinost teaches the method of claim 1.
While Scheinost teaches that task regressors for increase and decrease blocks were convolved with a hemodynamic response function and included in the design matrix of a general linear model (See Scheinost at pg. 3, Control Task Analysis), Scheinost in view of Sakatani does not teach downsampling data from the NIRS imaging to between about 0.2 Hz and about 6 Hz.
However, the Office makes OFFICIAL NOTICE that the hemodynamic response function falls within that range and both NIRS and fMRI are based on hemodynamic response with the NIRS sampling rate known to be high. 
Thus, it would have been obvious to downsample data from the NIRS imaging to between about 0.2 Hz and about 6 Hz because the hemodynamic response function falls within that range and both NIRS and fMRI are based on hemodynamic response.  Thus, as the sampling rate of NIRS is known to be high, it is well within the purview of one of ordinary skill in the art to down or up sample data for a particular purpose. 

Regarding claim 7, Scheinost teaches the method of claim 1, further comprising: repeating all steps within a single session (Scheinost, pg. 2, Study Protocol, “Subjects then participated in a 90-min NF (or SF) imaging session involving 10 functional runs… the middle six were performed with NF”).

Regarding claim 8, Scheinost teaches the method of claim 1, further comprising:  repeating all steps in a new session (Scheinost, pg. 2, Study Protocol, “The third visit was identical to the second.”).

Regarding claim 9, Scheinost teaches the method of claim 8, further comprising: calibrating the NIRS imaging to image the one or more regions of interest in the subject's brain images in a previous session to ensure that similar brain regions are monitored in successive sessions (Scheinost, pg. 2, Study Protocol, “The first visit began with an imaging session involving high-resolution anatomical images, two resting-state functional runs (5 min each) and a functional localizer that alternately presented neutral and contamination-related images. The localizer was used to identify the target region of interest, defined as the 30 OFC voxels, bilaterally, that were maximally differentially activated by contamination-related stimuli.”).

Regarding claim 10, Scheinost teaches the method of claim 1, wherein obsessive-compulsive disorder and related disorders comprises one or more selected from the group consisting of: obsessive-compulsive disorder (Scheinost, pg. 5, “improved control over contamination anxiety in OCD patients”), body dysmorphic disorder, hoarding disorder, trichotillomania, excoriation, and skin-picking disorder.

Regarding claim 11, Scheinost teaches the method of claim 1, wherein the method is performed at intervals (Scheinost, pg. 2, “the experimental paradigm consisted of four MRI scanning sessions, spaced roughly half a week apart.”).
Scheinost does not teach that the intervals are of at least one week.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The method would be performed the same regardless of the interval length.  See specification at lines 23-24 of pg. 12 which evidences this by identifying that “the steps can be repeated across multiple sessions.  For example, the method can be performed weekly, biweekly, or at other intervals, whether fixed or variable.”  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Scheinost to include performing the method at intervals of at least one week because designating the interval length is a design choice that does not functionally relate to the steps claimed and has not been disclosed to solve any stated problem or is for any particular purpose which does not patentably distinguish the claimed invention.
Alternatively, it would have been an obvious matter of design choice before the effective filing date of the claimed invention for the interval in Scheinost to be at least one week instead of roughly half a week because the roughly half a week interval (which varied based on availability of scan slots and could have been anywhere between up to a week, see Scheinost at pg. 2, “The precise scheduling of the visits varied based on availability of scan slots, but the final visit was always scheduled 1-7 days after the third visit.  The average was 3 days”) was chosen by Scheinost to identify that the “alterations lasted for several days after the completion of NF training.  These results have implications for mechanism, as they imply brain plasticity rather than just a state change induced in the short term by the feedback experience.”  Thus, substituting at least one week for the “roughly half a week” used in Scheinost would merely further this.  Therefore, it would have merely been a simple substitution of one known element for another to obtain predictable results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinost in view of Sakatani, as evidenced by Hampson4.  

Regarding claim 3, Scheinost teaches the method of claim 1, wherein the one or more regions of interest include the subject's frontal pole (Scheinost explicitly identifies the Hampson reference as providing the detailed description of the neurofeedback protocol used in Scheinost.  See Scheinost at pg. 2, Study Protocol.  Hampson, pg. 4, “The top 30 pixels in this t-map located within the OFC or adjacent frontal polar region (more specifically, in Brodmann's areas 10,11 or 47) are selected to represent that subject's target region of the OFC for their upcoming biofeedback scans.”).

Response to Arguments
Applicant’s arguments, filed 26 September 2022, with respect to objections to claims 2 and 3 have been fully considered.  The amendments to these claims obviated these objections.  Therefore, these objections have been withdrawn. 

Applicant’s arguments, filed 26 September 2022, with respect to objection to the specification regarding an embedded hyperlink have been fully considered.  The amendments to the specification obviated this objection.  Therefore, this objection has been withdrawn. 

Applicant's remaining arguments filed 26 September 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objection to the drawings, Applicant asserts that Fig. 1 cannot be prior art because the specific test illustrated in Fig. 1 was performed by the Applicant.
Examiner respectfully disagrees.  Every aspect of the arrow, grass, and line graph in the figure exactly matches Fig. 1 of the Scheinost reference.
Applicant also asserts that the assertion of obviousness based upon multiple references (with respect to the rejections of the claims under 35 USC 103) does not render the image in Fig. 8 as prior art.
Examiner respectfully disagrees.  Fig. 8 is illustrated already in at least the Hampson reference.  While Fig. 8 replaces the MRI scanner image with a NIRS image, this is an arbitrary substitution as identified in at least Applicant’s own specification which explicitly identifies simply substituting NIRS for fMRI in the same procedure.  See the instant specification at least at lines 16-18 of pg. 4.   

Regarding Applicant’s remaining arguments against the objections to the specification, Applicant asserts that the specification has been amended to obviate the objections.
Examiner respectfully disagrees.  Applicant’s amendments are unclear as identified above.
Applicant also asserts that the specification simply states the software is available at the recited websites and thus no incorporation by reference is attempted.
Examiner respectfully disagrees.  Applicant is directed to the end of the specification (i.e., pg. 13) which includes the section “INCORPORATION BY REFERENCE” and explicitly attempts to incorporate by reference in their entireties the “entire contents of all patents, published patented applications, and other references cited herein”.  Information provided in a website is non-patent literature that clearly falls under Applicant’s designation of “other references”.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the performing of near-infrared spectroscopy (NIRS) imaging of one or more regions of interest in the subject’s brain is an active step that is not passive step of receiving image data as recited in the rejection.
Examiner respectfully disagrees with Applicant’s interpretation.  The generic recitation of performing NIRS imaging on one or more regions of interest in the subject’s brain necessarily includes the step of receiving imaging data.  The actual claim limitation of performing NIRS imaging is not identified to recite a judicial exception under Step 2A, Prong 1.  However, it is addressed as an additional element under Step 2A, Prong 2 and Step 2B to neither integrate the judicial exception into a practical application nor add significantly more.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserts that the NIRS neurofeedback strategy disclosed in the present application and recited in the pending claims fundamentally differs from the fMRI strategy discussed in Scheinost.
Examiner respectfully disagrees.  Applicant’s asserted difference is not reflected in the pending claims.  Regardless, even Applicant’s own specification points to the opposite of Applicant’s assertions.  See, for example, at least lines 16-18 of pg. 4 which explicitly identifies simply substituting NIRS for fMRI in the same procedure as well as line 30 of pg. 7 - line 5 of pg. 8 which identifies similar motivation for the substitution as is common across the industry.
Applicant also asserts that the measurement of whether NIRS neurofeedback can lead to increased ability to control brain activity in Sakatani, which is a neurophysiological measure, does not lead in any obvious way to the conclusion that NIRS neurofeedback targeting a different brain structure would lead to reduced anxiety, a psychological measure.  Thus, it would not be obvious to replace the fMRI of Scheinost with NIRS based upon the disclosure of Sakatani.
Examiner respectfully disagrees.  Applicant’s reason to combine is not reflected in the rejection.  Regardless, neurofeedback, by definition, is a technique where an individual regulates their own brain activity by measuring it and receiving a feedback signal in real time.  This is further described by Applicant’s own specification in the section “Neurofeedback” and “fNIRS Neurofeedback” in pg. 6-9. Thus, regardless of what Applicant asserts as an intended use, whether the asserted to control brain activity or targeting a brain structure to lead to reducing anxiety, is all a neurophysiological measure.  Furthermore, “targeting a brain structure” is “controlling brain activity”.  Additionally, while Applicant asserts that Sakatani is merely to control brain activity, Sakatani provides the intended use of targeting the prefrontal cortex for controlling impulses and emotions in normal subjects and patients with mental disorders.  See Sakatani at Abstract and 60.4 Discussion.
Applicant then asserts that dependent claims 2 and 4-10 are allowable due to their dependencies from independent claim 1.
Examiner respectfully disagrees.  The independent and dependent claims are not allowable as illustrated by at least the rejections above.
Applicant continues with asserting that new claim 11 is also allowable because Scheinost is silent to NIRS and Sakatani does not examine effects of neurofeedback at later time points.
Examiner respectfully disagrees.  Applicant’s preemptive argument is unrelated to the rationale of the rejection now made.  Applicant is directed to this new rejection to address newly added claim 11 above.
Applicant follows with asserting that claim is allowable due its dependency from independent claim 1 and that Hampson fails to cure the deficiencies of Scheinost and Sakatani.
Examiner respectfully disagrees.  Applicant’s argument is merely conclusory statement made without substantive support, and is not persuasive.  Regardless, the independent and dependent claims are not allowable as illustrated by at least the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715            

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sakatani, K., Takemoto, N., Tsujii, T., Yanagisawa, K., & Tsunashima, H. (2013). NIRS-Based Neurofeedback Learning Systems for Controlling Activity of the Prefrontal Cortex. In Oxygen transport to tissue XXXV (pp. 449–454). essay, Springer.
        2 Scheinost, D., Stoica, T., Saksa, J., Papademetris, X., Constable, R. T., Pittenger, C., & Hampson, M. (2013). Orbitofrontal cortex neurofeedback produces lasting changes in contamination anxiety and resting-state connectivity. Translational Psychiatry, 3(4). https://doi.org/10.1038/tp.2013.24 
        
        3 Sakatani, K., Takemoto, N., Tsujii, T., Yanagisawa, K., & Tsunashima, H. (2013). NIRS-Based Neurofeedback Learning Systems for Controlling Activity of the Prefrontal Cortex. In Oxygen transport to tissue XXXV (pp. 449–454). essay, Springer. 
        
        4 	Hampson, M., et al., "Real-time fMRI Biofeedback Targeting the Orbitofrontal Cortex for Contamination Anxiety", Journal of Visualized Experiments, 59, e3535, 10 pages, January 2012.  See non-patent literature #7 in the Information Disclosure Statement filed 27 November 2018.